       Case 3:20-cr-01569-JLS Document 24 Filed 10/26/20 PageID.223 Page 1 of 1




1
2
3
4
                             UNITED STATES DISTRICT COURT
5
                          SOUTHERN DISTRICT OF CALIFORNIA
6
7     UNITED STATES OF AMERICA,                  Case No. 20-CR-1569 JLS
8                        Plaintiff,              ORDER AND JUDGMENT
                                                 DISMISSING INDICTMENT
9           v.                                   WITHOUT PREJUDICE
10    NOEMY CARO-FIGUEROA,                       The Honorable Janis L. Sammartino
11                       Defendant.
12
13         Based on the motion of the United States to dismiss this case without prejudice, and
14   in light of the interests of justice, it is hereby ordered that the indictment in the above-
15   entitled action be dismissed without prejudice.
16         SO ORDERED.
17
     Dated: October 26, 2020
18
19
20
21
22
23
24
25
26
27
28
